UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-32998 Energy Services of America Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 20-4606266 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 100 Industrial Lane, Huntington, West Virginia (Address of Principal Executive Office) (Zip Code) (304) 399-6300 (Registrant’s Telephone Number including area code) Securities Registered Pursuant to Section 12(b) of the Act: Title of Class Name of Each Exchange On Which Registered Common Stock, par value $0.0001 per share NYSE Amex Equities Securities Registered Pursuant to Section 12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES oNO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES oNO x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such requirements for the past 90 days.YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES xNO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (Do not check if a Smaller reporting Company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES oNO x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, computed by reference to the last sale price on March 31, 2012, as reported by the NYSE Amex Equities, was $ 33,766,881. As of December 28, 2012, there were issued and outstanding 14,458,836 shares of the Registrant’s Common Stock. DOCUMENTS INCORPORATED BY REFERENCE Energy Services of America Corporation Annual Report On Form 10-K For The Fiscal Year Ended September 30, 2012 Table of Contents PART I ITEM 1. Business 1 ITEM 1A. Risk Factors 6 ITEM 1B. Unresolved Staff Comments 9 ITEM 2. Properties 9 ITEM 3. Legal Proceedings 9 ITEM 4. Mine Safety Disclosures 9 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 ITEM 6. Selected Financial Data 11 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 21 ITEM 8. Financial Statements and Supplementary Data 21 ITEM 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 21 ITEM 9A. Controls and Procedures 22 ITEM 9B. Other Information 23 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 23 ITEM 11. Executive Compensation 28 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 36 ITEM 14. Principal Accountant Fees and Services 37 PART IV ITEM 15. Exhibits and Financial Statement Schedules 38 Signatures 40 Forward Looking Statements This Annual Report contains certain “forward-looking statements” which may be identified by the use of words such as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimated” and “potential.”Examples of forward-looking statements include, but are not limited to, estimates with respect to our financial condition, results of operations and business that are subject to various factors which could cause actual results to differ materially from these estimates and most other statements that are not historical in nature.These factors include, but are not limited to, general and local economic conditions, changes in interest rates, deposit flows, demand for mortgage, and other loans, real estate values, competition, changes in accounting principles, policies, or guidelines, changes in legislation or regulation, and other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing products and services. PART I ITEM 1. Business Overview Until August 15, 2008, we operated as a blank check company.On August 15, 2008, we completed our acquisitions of ST Pipeline, Inc. and C.J. Hughes Construction Company, Inc.Each of ST Pipeline and C.J. Hughes are held as separate subsidiaries of Energy Services. On September 28, 2011, we completed an exchange offer pursuant to which we exchanged 8 ½ warrants for one share of common stock.Following the completion of the exchange offer any warrants which were not exchanged expired on October 12, 2011.On November 14, 2011, we delisted from the NYSE AMEX the warrants and units.Following the completion of the exchange offer and expiration of the warrants that were not tendered, we had 14,446,836 shares of common stock issued and outstanding and no warrants or units outstanding. On November 6, 2012 the New York Stock Exchange advised us that we had failed to satisfy certain NYSE continuing listing standards and would be subject to immediate delisting proceedings.Trades in common stock are now reported on the Over the Counter market. On November 28, 2012, we entered into a Forbearance Agreement with our lenders related to our revolving line of credit and term debt.The Forbearance Agreement, among other things, requires that we close our S T Pipeline subsidiary and dispose of its assets.We are also required to prepare recommendations relating to the on-going operations of Nitro Electric Company, Inc, C.J. Hughes Construction Company, and Contractors Rental Corporation, including refinancing, sale or liquidation of the companies.Under the terms of the agreement we cannot make additional draws on the revolving line of credit.Although we can request the establishment of a forbearance line of credit, the lenders are under no obligation to approve it.The limitations on our working capital could have a severe impact on our ability to obtain and perform additional work.The forbearance agreement may be terminated upon certain events and in any case on May 31, 2013.See “Risk Factors” and Note 10 of the Consolidated Financial Statements. A goodwill impairment charge was recorded in the fourth fiscal quarter of the current year in the amount of $36.9 million, representing all of the goodwill on our balance sheet.Based on our continued operating losses and management’s forecasts of future cash flows our goodwill impairment test indicated that the goodwill of the Company had no value.See Note 4 of the Consolidated Financial Statements. In connection with their audit of our 2012 financial statements, ArnettFoster Toothman our independent public auditing firm as part of its audit report on our financial statements expressed substantial doubt about the ability of the Company to continue as a “going concern”.The financial difficulties giving rise to ArnettFoster Toothman’s conclusion include the significant and sustained losses that the Company has incurred over recent years as well as our inability to secure loans and lines of credit to fund our business in a manner deemed adequate to conduct our business.Although pursuant to the terms of the Forbearance Agreement we are exploring all avenues to return to profitability, there can be no assurance that we will be able to successfully resolve the factors that gave rise to ArnettFoster Toothman’s decision to render its “going concern” opinion. 1 We have engaged a restructuring agent to aid us in the development of our restructuring plan, and intend to explore alternative financing options as well as the ability to raise equity capital. Energy Services of America (ESA) is a provider of contracting services to America’s energy providers, primarily the gas and electricity providers.The Company’s services include: ● The installation, replacement and repairs of pipelines for the oil and natural gas industries. ● General electrical servicesfor both power companies and various other industrial applications. ● The installation of water and sewer lines for various governmental agencies. ● Various other ancillary services related to the other services. Our Consolidated Revenues for the year ended September 30, 2012 were approximately $158 million, of which 72% was attributable to gas work, 19% to electrical services, and 9% to water and sewer installations and other ancillary services.Our consolidated revenues for the year ended September 30, 2011 were $143 million, of which 74% was attributable to gas work, 18% to electrical services, and 8% to water and sewer installations and other ancillary services ESA operates primarily in the Mid-Atlantic region of the United States though our projects can be nationwide.The work includes a combination of both interstate and intrastate pipelines that move natural gas from the producing regions to consumption regions. The Company does not own or is not directly involved in the exploration, transportation or refinement of oil and natural gas nor any of the facilities used for transporting electricity.The Company has established relationships with numerous customers, which include many of the leading companies in the industries we serve. Representative Customer list: Spectra Energy Dominion Resources Columbia Gas Transmission Columbia Gas of Ohio and Pennsylvania Nisource Marathon Ashland Petroleum LLC American Electric Power Toyota Hitachi Kentucky American Water Equitable Resources Markwest Energy Range Resources Various State, County and municipal public service districts. Energy Services’ sales force consists of industry professionals with significant relevant sales experience who utilize industry contacts and available public data to determine how to most appropriately market ESA’s line of products.We rely on direct contact between our sales force and our customers’ engineering and contracting departments in order to obtain new business.Due to the occurrence of inclement weather during the winter months,certain parts of the Company business, i.e., the construction of pipelines, is somewhat seasonal in that most of the work is performed during the non-winter months. 2 Backlog/New Business Our Company’s backlog represents contracts for services that have been entered into but which have not yet commenced.At September 30, 2012, Energy Services had a backlog of $57.4 million on work to be completed on existing contracts.At September 30, 2011, the Company had a backlog of $128.5 million.Due to the timing of ESA’s construction contracts and the long-term nature of some of our projects, portions of our backlog may not be completed in the current fiscal year.Most of the Company’s projects can be completed in a short period of time, typically two to five months.Larger projects usually take seven to eighteen months to be completed.As a general rule, work starts shortly after the signing of the contract.During the past fiscal year, adverse weather conditions have resulted in significant delays in the start and completion of contracts.These delays and other factors, including inefficient management of labor and materials and execution of certain contracts, resulted in higher costs to the Company adversely affecting our net results from operations.Our backlog and our ability to obtain and perform work in the future will be affected by the constraints of the Forbearance Agreement between the Company and our lenders.See “Risk Factors” and Note 10 of the Notes to Consolidated Financial Statements. Types of Contracts Energy Services’ contracts are usually awarded on a competitive and negotiated basis.Whilecontracts may be of a lump sum for a project or one that is based upon time and materials, most of the work is bid based upon unit prices for various portions of the work with a total agreed-upon price based on estimated units.The actual revenues produced from the project will be dependent upon how accurate the customer estimates are as to the units of the various items. Raw Materials and Suppliers The principal raw materials that the Company uses are metal plate, structural steel, pipe, wire, fittings and selected engineering equipment such as pumps, valves and compressors.For the most part, the largest portion of these materials are supplied by the customer. The materials that ESA purchases would predominately be those of a consumable nature on the job, such as small tools and environmental supplies.We anticipate being able to obtain these materials for the foreseeable future. Industry Factors Energy Services’ revenues, cash flows and earnings are substantially dependent upon, and affected by, the level of natural gas exploration development activity and the levels of work on existing pipelines as well as the level of demand for our electrical services.Such activity and the resulting level of demand for pipeline construction and related services and electrical services are directly influenced by many factors over which the Company has no control.Such factors include the market prices of natural gas and electricity, market expectations about future prices, the volatility of such prices, the cost of producing and delivering natural gas and electricity, government regulations and trade restrictions, local and international political and economic conditions, the development of alternate energy sources, changes in the tax code that affect the energy industry, and the long-term effects of worldwide energy conservation measures.Substantial uncertainty exists as to the future level of natural gas exploration and development activity as well as the demand for our electrical services. Energy Services cannot predict the future level of demand for its construction services, future conditions in the pipeline or electrical construction industry or future pipeline and electrical construction rates. Energy Services maintains banking relationships with four financial institutions and has lines of credit and borrowing facilities with these institutions.We are currently operating under the terms of the Forbearance Agreement with our lenders.Under the terms of the agreement we cannot make additional draws on our revolving line of credit.We can apply for a separate forbearance line of credit, but the lenders are not obligated to approve it.The Forbearance Agreement may be terminated upon certain events and in any case on May 31, 2013.The limits on our ability to obtain funds for working capital will severely impact our ability to obtain and perform future services. 3 Competition The pipeline construction industry is a highly competitive business characterized by high capital and maintenance costs.Pipeline contracts are usually awarded through a competitive bid process and, while the Company believes that operators consider factors such as quality of service, type and location of equipment, or the ability to provide ancillary services, price and the ability to complete the project in a timely manner are the primary factors in determining which contractor is awarded a job.There are a number of regional and national competitors that offer services similar to Energy Services.Certain of the Company’s competitors have greater financial and human resources than Energy Services, which may enable them to compete more efficiently on the basis of price and technology.The Company’s largest competitors are Otis Eastern, Miller Pipeline, Brown Electric, Summit Electric and Apex Pipeline. Operating Hazards and Insurance Energy Services’ operations are subject to many hazards inherent in the pipeline construction business, including, for example, operating equipment in mountainous terrain, people working in deep trenches and people working in close proximity to large equipment.These hazards could cause personal injury or death, serious damage to or destruction of property and equipment, suspension of drilling operations, or substantial damage to the environment, including damage to producing formations and surrounding areas.Energy Services seeks protection against certain of these risks through insurance, including property casualty insurance on its equipment, commercial general liability and commercial contract indemnity, commercial umbrella and workers’ compensation insurance. The Company’s insurance coverage for property damage to its equipment is based on estimates of the cost of comparable used equipment to replace the insured property.There is a deductible per occurrence on rigs and equipment of $2,500 and $2,500 for damage to miscellaneous tools.The Company also maintains third party liability insurance and a commercial umbrella policy.Energy Services believes that it is adequately insured for public liability and property damage to others with respect to its operations.However, such insurance may not be sufficient to protect Energy Services against liability for all consequences of well disasters, extensive fire damage or damage to the environment. Government Regulation and Environmental Matters General.Energy Services’ operations are affected from time to time in varying degrees by political developments and federal, state and local laws and regulations. In particular, natural gas production, operations and the profitability of the gas industry are or have been affected by price controls, taxes and other laws relating to the natural gas industry, by changes in such laws and by changes in administrative regulations. Although significant capital expenditures may be required to comply with such laws and regulations, to date, such compliance costs have not had a material adverse effect on the earnings or competitive position of Energy Services. In addition, Energy Services’ operations are vulnerable to risks arising from the numerous laws and regulations governing the discharge of materials into the environment or otherwise relating to environmental protection. Environmental Regulation.Energy Services’ activities are subject to existing federal, state and local laws and regulations governing environmental quality, pollution control and the preservation of natural resources. Such laws and regulatory concerns, among other things, the containment, disposal and recycling of waste materials, and reporting of the storage, use or release of certain chemicals or hazardous substances. Numerous federal and state environmental laws regulate drilling activities and impose liability for discharges of waste or spills, including those in coastal areas. The Company has conducted pipeline construction in or near ecologically sensitive areas, such as wetlands and coastal environments, which are subject to additional regulatory requirements. State and federal legislation also provide special protections to animal and marine life that could be affected by the Company’s activities. In general, under various applicable environmental programs. The Company may potentially be subject to regulatory enforcement action in the form of injunctions, cease and desist orders and administrative, civil and criminal penalties for violations of environmental laws. Energy Services may also be subject to liability for natural resource damages and other civil claims arising out of a pollution event.The Company would be responsible for any pollution event that was determined to be caused by its actions.It has insurance that it believes is adequate to cover any such occurrences. 4 Environmental regulations that affect Energy Services’ customers also have an indirect impact on Energy Services. Increasingly stringent environmental regulation of the natural gas industry has led to higher drilling costs and a more difficult and lengthy well permitting process. The primary environmental statutory and regulatory programs that affect Energy Services’ operations include the following:Department of Transportation regulations, regulations set forth by agencies such as the Federal Energy Regulatory Commission and various environmental agencies including state, federal and local government. Health and Safety Matters. Energy Services’ facilities and operations are also governed by various other laws and regulations, including the federal Occupational Safety and Health Act, relating to worker health and workplace safety. As an example, the Occupational Safety and Health Administration has issued the Hazard Communication Standard. This standard applies to all private-sector employers, including the natural gas exploration and producing industry.The Hazard Communication Standard requires that employers assess their chemical hazards, obtain and maintain certain written descriptions of these hazards, develop a hazard communication program and train employees to work safely with the chemicals on site. Failure to comply with the requirements of the standard may result in administrative, civil and criminal penalties. Energy Services believes that appropriate precautions are taken to protect employees and others from harmful exposure to materials handled and managed at its facilities and that it operates in substantial compliance with all Occupational Safety and Health Act regulations. While it is not anticipated that Energy Services will be required to make material expenditures by reason of such health and safety laws and regulations, Energy Services is unable to predict the ultimate cost of compliance with these changing regulations. Research and Development/Intellectual Property Energy Services has not made any material expenditure for research and development.Energy Services does not own any patents, trademarks or licenses. Legal Proceedings Energy Services is not a party to any legal proceedings, other than in the ordinary course of business, that if decided in a manner adverse to the Company would be materially adverse to Energy Services’ financial condition or results of operations. At September 30, 2012, the Company was not involved in any material legal proceedings, the outcome of which would have a material adverse effect on its financial condition or results of operations. Facilities and Other Property The Company and its subsidiaries own the property where its subsidiary C J Hughes is located.All other facilities are leased including the corporate headquarters.The total amount of the lease payments for the various locations is $24,300 per month.The Company’s management believes that its properties are adequate for the business it conducts. Employees As of September 30, 2012, the Company had approximately 601 employees including management. A number of the Company’s employees are represented by trade unions represented by various collective bargaining units. 5 ITEM 1A. Risk Factors Our business is subject to a variety of risks and uncertainties, including, but not limited to, the risk and uncertainties described below.The risks and uncertainties described below are not the only ones we may face.Additional risks and uncertainties not known to us or not described below also may impair our business operations.If any of the following risks actually occur, our business financial condition and results of operations could be harmed and we may not be able to achieve our expectations, projections, intentions or beliefs about future events that are intended as “forward-looking statements” under Private Securities Litigation Reform Act of 1995 and should be read in conjunction with the section entitled “Forward looking statements”. Our Independent Registered Auditing Firm has expressed substantial doubt as to our ability to continue as a going concern. In connection with their audit of our 2012 financial statements, ArnettFoster Toothman our independent public auditing firm as part of its audit report on our financial statements expressed substantial doubt about the ability of the Company to continue as a “going concern”.The financial difficulties giving rise to ArnettFoster Toothman’s conclusion include the significant and sustained losses that the Company has incurred over recent years as well as our inability to secure loans and lines of credit to fund our business in a manner deemed adequate to conduct our business.Although pursuant to the terms of the Forbearance Agreement we are exploring all avenues to return to profitability, there can be no assurance that we will be able to successfully resolve the factors that gave rise to ArnettFoster Toothman’s decision to render its “going concern” opinion. See Note 3 and Note 10of Notes to the Consolidated Financial Statements. Our operating results may vary significantly from quarter to quarter. We typically experience lower volumes and lower margins during the winter months due to lower demand for our pipeline services and more difficult operating conditions.Also, other items that can materially affect our quarterly results include: Adverse weather Variations in the mix of our work in any particular quarter Unfavorable regional, national or global economic and market conditions A reduction in the demand for our services Changes in customer spending patterns Unanticipated increases in construction and design costs Timing and volume of work we perform Termination of existing agreements Losses experienced not covered by insurance Payment risks associated with customer financial condition Changes in bonding requirements of agreements Interest rate variations Changes in accounting pronouncements Acquisitions and the integration of them and the costs associated with such integration. Credit facilities to fund our operations and growth might not be available. Our business relies heavily on having lines of credit in place to fund the various projects we are working on.Should acceptable funding not be available, it could severely curtail our operations and the ability to generate profits.We are currently subject to a forbearance agreement with our lenders covering our revolving line of credit and term debt.Under the terms of the agreement we are currently unable to make additional draws on the line of credit.Unless we are able to find alternative financing and / or raise capital through an equity offering, we will be severely constrained in our ability to obtain and perform future work. 6 Economic downturns and financial crisis can impact the level of volumes of our customers spending. The lack of a significant recovery from the severe recession that occurred in the U.S. during the 2008 and 2009 calendar years resulted in many of our customers, delaying, cancelling or modifying many projects in 2010, 2011 and 2012. An economic downturn in the industries we serve could lead to less demand for our services. In addition to the effects of the economic recession there could be industry specific reductions in the industries that we serve.If the demand for natural gas should drop dramatically, or the demand for electrical services drop dramatically, these would in turn result in less demand for our services. Project delays or cancellations may result in additional costs to us, reductions in revenues or the payment of liquidated damages. In certain circumstances, we guarantee project completion by a scheduled acceptance date or have achievement of certain acceptance and performance testing levels.Failure to meet any of these requirements could result in additional costs or penalties which could exceed the expected project profits. We may be unsuccessful at generating internal growth. Our ability to generate internal growth will be affected by our ability to: Attract new customers Expand our relationships with existing customers Hire and maintain qualified employees Expand geographically Adjust quickly to changes in our industry The weak recovery could significantly limit the number and size of projects that we have the opportunity to bid on.Many of the factors that could limit our internal growth are beyond our control. Our industry is highly competitive. Our industry has been and remains competitive with competitors ranging from small owner operated companies to large public companies.Within that group there may be companies with lower overhead who may be able to price their services at lower levels than we can.Accordingly, if that occurs, our business opportunities could be severely limited. The type of contracts we obtain could adversely affect our profitability. We enter into various types of contracts, some fixed price, some variable pricing.On fixed price contracts our profits could be curtailed or eliminated by unanticipated pricing increases associated with the contract. Changes by the government in laws regulating the industries we serve could reduce our volumes. If the government enacts legislation that has a serious impact on the industries we serve, it could lead to the curtailment of capital projects in those industries and therefore lead to lower volumes for our Company. Many of our contracts can be cancelled or delayed or may not be renewed upon completion. If our customers should cancel or delay many projects, our revenues could be reduced if we are unable to replace these contracts with others.Also, we have contracts that expire and are rebid periodically. If we are unsuccessful in rebidding those contracts, that could reduce our revenue as well. 7 Our business requires a skilled labor force and if we are unable to attract and retain qualified employees, our ability to maintain our productivity could be impaired. Our productivity depends upon our ability to employ and maintain skilled personnel to meet our requirements.Should some of our key managers leave us, it could limit our productivity.Also, many of our labor personnel are trade union members.Should we encounter problems associated with our union employees or if we are unable to employ sufficient available operators, welders, or other skilled labor, our production could be significantly curtailed. Our backlog may not be realized. Our backlog could be reduced due to cancellation of projects by customers and/or reductions in scope of the projects.Should this occur, our anticipated revenues would be reduced unless we were able to replace those contracts.Additionally, we are currently limited in the working capital available to us under the terms of the forbearance agreement with our lenders, and this could affect our ability to perform the contracts under our current backlog. We extend credit to customers for purchases of our services and therefore have risk that they may not be able to pay us. While we have not had any significant problems with collections of accounts receivables historically, should there be an economic downturn our customers’ inability to pay us would be compromised, and this may curtail our operations and ability to operate profitably. We may incur liabilities or suffer negative financial or reputational impacts relating to occupational health and safety matters. Our operations are subject to extensive laws and regulations relating to the maintenance of safe conditions in the workplace.While we are constantly monitoring our health and safety programs, our industry involves a high degree of operating risk and there can be no assurance given that we will avoid significant liability exposure and/or be precluded from working for various customers due to high incident rates. Our dependence on suppliers, subcontractors and equipment manufacturers could expose us to risk of loss in our operations. On certain projects, we rely on suppliers to obtain the necessary materials and subcontractors to perform portions of our services.We also rely on equipment manufacturers to provide us with the equipment needed to conduct our operations.Any limitation on the availability of materials or equipment or failure to complete work on a timely basis by subcontractors in a quality fashion, could lead to added costs and therefore lower profitability for the Company. During the ordinary course of business, we may become subject to lawsuits or indemnity claims, which could materially and adversely affect our business and results of operations. From time to time, we may in the ordinary course of business be named as a defendant in lawsuits, claims and other legal proceedings. These actions may seek, among other things, compensation for alleged personal injury, worker’s compensation, employment discrimination, breach of contract, property damages, civil penalties and other losses of injunctive or declaratory relief.Also, we often indemnify our customers for claims related to the services we provide and actions we take under our contracts with them.Because our services in certain instances may be integral to the operation and performance of our customers’ infrastructure, we may become subject to lawsuits or claims for any failure of the systems we work on.While we insure against such claims, the outcomes of any of the lawsuits, claims or legal proceedings could result in significant costs and diversion of management’s attention to the business.Payments of significant amounts, even if reserved, could adversely affect our reputation, liquidity and results of operations. 8 A portion of our business depends on our ability to provide surety bonds.We may be unable to compete on certain projects if we are not able to obtain the necessary surety bonds. Current or future market conditions, including losses in the construction industry or as a result of large corporate bankruptcies, as well as changes in our sureties’ assessment of our operating and financial risk, could cause our surety providers to decline to issue or renew, or substantially reduce the amount of bonds for our work or could increase our bonding costs.These actions could be taken on short notice.Since a growing number of our customers require such bonding, should our surety providers limit or eliminate our access to bonding, our performance could be negatively impacted if we are unable to replace the bonded business with work that does not require bonding or if we are unable to provide other means of securing the jobs performance such as with letters of credit or cash. Our failure to comply with environmental laws could result in significant liabilities. Our operations are subject to various environmental laws and regulations, including those dealing with the handling and disposal of waste products, PCB’s, fuel storage, etc.We also work around and under bodies of water.We spend a great deal of time and money to make sure that we are compliant with the appropriate laws and regulations.However, if we should inadvertently cause contamination of waters or soils, liabilities for our Company relating to cleanup and remediation could be substantial and could exceed any insurance coverage we might have and result in a negative impact to the company’s ability to operate. ITEM 1B. Unresolved Staff Comments None. ITEM 2. Properties We maintain our executive offices at 100 Industrial Lane, Huntington, West Virginia 25702. ITEM 3. Legal Proceedings At September 30, 2012, we were not involved in any legal proceedings, the outcome of which would be material to our financial condition or results of operations. ITEM 4. Mine Safety Disclosures None. 9 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities (a)Our common stock is traded on the Over the Counter market under the symbol ESOA.Prior to our notice of delisting by the NYSE on November 6, 2012 we were listed on the NYSE Amex Equities under the symbol ESA.On September 28, 2011 we completed an exchange offer whereby we exchanged 8.5 warrants for one share of common stock.As a result of the exchange offer our outstanding common stock totalled 14,446,836 shares.On October 12, 2011 the term of the remaining warrants expired.Prior to their expiration our warrants and our units were listed on the NYSE AMEX Equities under the symbols ESA.U and ESA.W, respectively.The following table sets forth the range of high and low sales prices for the units, common stock and warrants during each of the last two fiscal years. Units Fiscal 2011 High Low Dividends Quarter ended December 31, 2010 $ $ $
